Title: To George Washington from Henry Knox, 29 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          December 29. 1794.
        
        I beg leave to submit to you, the proceedings held with the Cherokees in the month of June last, together with the Articles arising out of the said conference; and also a draft of a message to the Senate upon this subject.
        The conference with the Chickasaws is copied; But as no treaty was formed requiring the advice and consent of the Senate, it is deemed unnecessary to transmit it to that body. I have the honor to be, Most respectfully, Sir Your obedt Servt
        
          H. Knox
        
      